ON REHEARING
New argument presented in the application for rehearing which was not presented to the court prior to its original decision cannot be considered. Kirkland v. Kirkland, 281 Ala. 42, 198 So.2d 771.
Several issues decided by the original decision are now presented to us again in the application for rehearing, but with new and different supporting argument; this new argument cannot now be considered. It comes too late.
The other issues argued in the application for rehearing were decided by the original decision of this court.
Opinion extended.
Application for rehearing overruled.